Citation Nr: 0931064	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not shown 
to have been present in service, or for many years 
thereafter, nor is it shown to be the result of any incident 
occurring during military service.

2.  The Veteran's current tinnitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
shown to be the result of any incident occurring during 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's July 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for 


the issuance of a VCAA notice followed by readjudication of 
the claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's July 2006 
letter also provided the Veteran with notice of what type of 
information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
this letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  In making this determination, the 
Board notes that the Veteran's service treatment records, 
with the exception of a September 1954 separation examination 
report, are not on file.  Correspondence from the National 
Personnel Records Center (NPRC), dated in June 2006, noted 
that the Veteran's service treatment records had been 
destroyed by a fire at NPRC in July 1973.  An RO memorandum, 
dated in June 2007, documents the formal findings on the 
unavailability of these service records.  The Veteran was 
notified of this loss by the RO in a July 2006 letter.  In 
addition, the July 2006 letter provided the Veteran with NA 
Form 13055 and asked that it be completed and returned to 
allow for an expanded search for inservice treatment records 
relating to the Veteran.  The subsequently Veteran failed to 
return this form.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (finding that "[t]he duty to assist is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence").  

A January 2008 VA printout reveals that the Veteran was 
awarded SSA disability benefits.  The SSA records are not of 
file.  The duty to assist extends to obtaining SSA records 
where they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Here, 
the Board finds that the SSA 


records are not relevant because the question is not the 
extent to which hearing loss and tinnitus affect the 
Veteran's functioning, but whether those disabilities are 
related to active service.  Accordingly, there is no 
prejudice to the Veteran in not obtaining such records.  

The RO has obtained the Veteran's identified VA treatment 
records and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran has also been provided with a 
VA audiological examination concerning his claimed bilateral 
hearing loss and tinnitus.  Finally, there is no indication 
in the record that additional evidence relevant to an issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's 
2005 VA and private audiological examinations revealed 
audiometric findings reflective of current bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he claims 
that his inservice duties in an artillery unit in Korea 
involved the constant firing of 105 millimeter howitzers, and 
that ever since that time, he has had problems with his 
hearing and has experienced constant ringing in his ears.  

Historically, the Veteran served on active duty from 
September 1952 to September 1954.  His report of separation, 
Form DD 214, reflects that he was assigned to a 


field artillery unit.  The Veteran's September 1954 
separation examination noted that his ears were normal.  It 
also noted whispered voice and spoken voice testing results 
of 15/15, bilaterally.

A February 1972 employment audiogram revealed the following 
pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
20
LEFT
15
5
10
30
        
30

A June 2006 letter from a private physician reported that the 
Veteran had chronic hearing loss that had progressed over the 
past several years.  The letter also noted the Veteran's 
history of tinnitus since age thirty-seven which was 
"secondary to concussive injury."  

Post-service VA treatment records revealed complaints, 
diagnoses, and treatments for hearing loss and tinnitus.  A 
June 2006 VA treatment record noted the Veteran's chief 
complaint of hearing loss.  The Veteran reported having 
hearing loss since the Korean War, where he was exposed to 
"explosions and concussive type injury."  The Veteran 
reported that he did not have any hearing problems before 
going into the Army, but when he left he was experiencing 
constant ringing in his ears and decreased hearing.  He also 
reported that his hearing loss was worsening with time.  He 
denied having any direct ear trauma or injuries.  The VA 
treatment record noted that this was the Veteran's first 
request for "ear evaluation."  The assessment was hearing 
loss and tinnitus.  

A September 2006 VA treatment record noted the Veteran's 
complaint that he could not hear well, and that he underwent 
his last audiometric evaluation fifteen years earlier at 
General Motors (GM), where he was employed at the time.  The 
treatment record also noted his history of long term 
bilateral tinnitus for years.  Military noise 


exposure included army artillery howitzers, and civilian 
noise exposure included "[r]ailroad, GM die maker and tool 
room noise with [hearing protective devices] provided later 
in employment."  The report noted speech discrimination 
functional scores were 36 percent, bilaterally.  The 
diagnosis was mild to profound sensorineural hearing loss.  A 
September 2006 audiogram conducted at a VA Medical Center 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
85
100
LEFT
30
35
50
70
       
85

Thereafter, the Veteran underwent a VA examination in 
November 2006.  The Veteran provided the examiner with copies 
of audiograms conducted during his employment with GM.  The 
Veteran complained of gradually progressive, bilateral 
hearing loss and tinnitus.  With respect to military noise 
exposure, the Veteran reported recurrent exposure to 105 
millimeter howitzers for approximately two to three months.  
With respect to civilian occupational noise exposure, he 
reported that from 1954 through 1957, he was employed as a 
railroad track man, machine operator, welder, and metal 
extrusion worker, and from 1957 through 1993, he was employed 
as a tool and die maker with GM.  With respect to 
recreational noise exposure, the Veteran reported limited use 
of firearms, lawn equipment, recreational vehicles, home 
power tools, and chainsaws.  He also reported constant, 
bilateral tinnitus that began in 1953 following exposure to 
the firing of a 105 millimeter howitzer.  

The VA examiner then conducted an audiological evaluation, 
which revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
90
100
LEFT
30
35
55
70
85

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and 70 percent in the left ear.  The 
examiner diagnosed mild to profound sensorineural hearing 
loss in the right ear, and mild to severe sensorineural 
hearing loss in the left ear.  

The VA examiner opined that the Veteran's current bilateral 
hearing loss and tinnitus were not due to his hazardous 
military noise exposure, but were acquired after military 
service due to his hazardous civilian occupational noise 
exposure.  In support of this opinion, the VA examiner noted 
that there was no evidence of treatment for hearing loss or 
tinnitus in service, that the Veteran's separation 
examination revealed normal hearing, bilaterally, that the 
first audiogram of record conducted eighteen years after his 
discharge from service indicated normal hearing, and that 
additional audiograms conducted during his employment 
documented the onset and progression of hearing loss.  

A June 2008 letter from the same private physician in June 
2006 noted that the Veteran's chronic hearing loss was 
"associated with tinnitus, since the age of [twenty-
seven]," and that "[t]his was believed to be secondary to 
concussive injury suffered during his military years."  The 
physician indicated that he did not have access to records 
from the Veteran's November 2006 VA audiological examination, 
and stated, "[t]he patient obviously has gross hearing loss 
to examination."  Finally, the physician opined "[b]ased on 
the chronology of events and his symptoms, I believe the 
majority of the patient's problems are related to his 
military service."  

Initially, the Board finds that the Veteran has current 
diagnoses of bilateral hearing loss and tinnitus.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (finding that the requirement 


that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
[VA's] adjudication of the claim"); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998). 

However, the Board finds the evidence of record does not 
support service connection for bilateral hearing loss or 
tinnitus.  First, impaired hearing for VA purposes was not 
shown at any point during the Veteran's military service or 
for many years thereafter.  See 38 C.F.R. § 3.385.  The 
Veteran's separation examination indicated normal hearing 
bilaterally, and physical examination at that time listed his 
ears as normal.  Thereafter, a post service employment 
audiogram in February 1972, the earliest of record, revealed 
normal hearing bilaterally.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
appellant).  The first documented findings of hearing loss or 
tinnitus are not shown until the Veteran's post service 
employment audiogram in February 1977, more than twenty-two 
years after his discharge from service.  This period of time 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

Moreover, while the Veteran claimed he has experienced 
constant bilateral tinnitus since 1953, a September 2006 VA 
treatment record indicated that he had never before requested 
a hearing evaluation.  See Curry, 7 Vet. App. at 68.   

The Veteran has provided competent and credible evidence that 
he was exposed to loud noises associated with the recurrent 
firing 105 millimeter howitzers for two to three months 
during his military service.  See Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
some circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal 


knowledge).  However, the remaining evidence of record does 
not support a nexus between his inservice noise exposure and 
the Veteran's current bilateral hearing loss and tinnitus.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in 
service disease or injury and the current disability).

While the private physician indicated in the June 2006 and 
June 2008 letters that the Veteran's hearing loss and 
tinnitus were due to his military service, the Board finds 
this opinion to be lacking in any significant probative 
value.  There is no indication in the record that the private 
physician reviewed the Veteran's medical history or any of 
his medical records.  In the June 2008 letter, the physician 
reported that he did not have access to records from the 
Veteran's November 2006 VA audiological examination.  There 
is also no indication in either the June 2006 or June 2008 
letter that this physician conducted an audiological 
examination of the Veteran.  While the physician attributed 
the Veteran's hearing loss and tinnitus to a "concussive 
injury" sustained during his military service, the record is 
negative for any evidence that the Veteran ever had a 
concussive injury during or after his military service.  
Moreover, the letters from the Veteran's private physician 
are completely silent as to the Veteran's history of any post 
service noise exposure.

In contrast, the November 2006 VA examiner's opinion was 
based on a review of the claims file, to include a review of 
the Veteran's September 1954 separation examination report, 
as well as a review of the results of various post service 
audiological examinations conducted during his employment at 
GM.  Moreover, the VA examiner's opinion that hearing loss 
and tinnitus were not related to military service was 
supported by a thorough rationale.  Specifically, the VA 
examiner noted that the Veteran had normal hearing, 
bilaterally, at his September 1954 separation examination; 
that the earliest audiogram of record, dated eighteen years 
post-service, indicated normal hearing, bilaterally; and that 
audiograms conducted later during the Veteran's employment at 
GM indicated the onset of hearing loss.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file 


and the thoroughness and detail of the opinion).  Finally, 
not only did the VA examiner find that hearing loss and 
tinnitus were not attributed to noise exposure during 
military service, the examiner found that the actual cause 
was hazardous civilian occupational noise exposure.  For the 
foregoing reasons, the Board finds that the probative value 
of the VA examiner's opinion outweighs that of the Veteran's 
private physician concerning the etiology of these 
conditions.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for 
bilateral hearing loss and tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


